Epitomized Opinion
This was a suit on a note which was given as part payment of the' purchase price of a one-half interest in a business. The defense was that prior to the signing of the written agreement, the indebtedness was misrepresented to the purchaser. At the trial, after the written agreement and the bill of sale was introduced in evidence, Harris was asked whether or not after purchasing Mentges’ interest in the business he learned of any discrepancy in the accounts payable. The court sustained the objections to this question and Har*ris excepted on the ground that he had a right to show that Mentges fraudulently misrepresented the liabilities. In ruling that this question was properly excluded, the Court of Appeals held:
1. “It appears in evidence that the contract between the parties was in writing. The general rule in a court of law is that when parties reduce their agreement to writing the writing supercedes all prior and contemporaneous negotiations and agreements with reference to the same subject matter. The existence or amount of the bills payable could not have in any sense been material under the terms of this contract for the reason that they constituted not assets but liabilities, and the written agreement shows no promise upon the part of the purchaser to assume the liabilities.”
2. “If the written promise could be varied by oral evidence as to the amount, it could be varied the date of payment, the giving of the note ancffS 'every other respect. The parol evidence would thereby be rendered nugatory and written agreements no protection to the parties.”